      Case 19-13505-JDW Doc 25 Filed 11/26/19 Entered 11/26/19 14:11:19                     Desc
                      Hearing on Reaffirmation Agree Page 1 of 1
                                                                                      CM/ECF hrgreaf1
                                                                                       (Rev. 07/28/16)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Kimberly Bean                              )                 Case No.: 19−13505−JDW
       Debtor(s)                                  )                 Chapter: 7
                                                  )                 Judge: Jason D. Woodard
                                                  )
                                                  )


      PLEASE TAKE NOTICE that an evidentiary hearing will be held at
            Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
            on 1/14/20 at 10:29 AM
            to consider and act upon the following:
            21 − Reaffirmation Agreement Between Debtor and Deutsche Bank National Trust
            Company, as Trustee for Carrington Mortgage Loan Trust, Series 2005−NC5
            Asset−Backed Pass−Through Certificates Filed by Charles Frank Fair Barbour on
            behalf of Deutsche Bank National Trust Company, as Trustee, for Carrington
            Mortgage Loan Trust, Series 2005−NC5 Asset Backed Pass−Through Certificates.
            (Barbour, Charles)

PLEASE NOTE: Debtor(s) and the attorney for the debtor(s) shall be present for this
hearing.
Dated: 11/26/19
                                                      Shallanda J. Clay
                                                      Clerk, U.S. Bankruptcy Court
                                                      BY: AOH
                                                          Deputy Clerk
